
	
		II
		110th CONGRESS
		1st Session
		S. 427
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 30, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for additional section 8
		  vouchers, to reauthorize the Public and Assisted Housing Drug Elimination
		  Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Housing Expansion and
			 Public Safety Act.
		2.Increase in incremental section 8
			 vouchers
			(a)In generalIn fiscal year 2008 and subject to renewal,
			 the Secretary of Housing and Urban Development shall provide an additional
			 100,000 incremental vouchers for tenant-based rental housing assistance under
			 section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)).
			(b)Authorization of appropriations
				(1)In generalThere are authorized to be appropriated
			 $8,650,000,000 for the provision and renewal of the vouchers described in
			 subsection (a).
				(2)AvailabilityAny amount appropriated under paragraph (1)
			 shall remain available until expended.
				(3)CarryoverTo the extent that any amounts appropriated
			 for any fiscal are not expended by the Secretary of Housing and Urban
			 Development in such fiscal year for purposes of subsection (a), any remaining
			 amounts shall be carried forward for use by the Secretary to renew the vouchers
			 described in subsection (a) in subsequent years.
				(c)Distribution of amounts
				(1)Administrative costsThe Secretary may not use more than
			 $800,000,000 of the amounts authorized under paragraph (1) to cover the
			 administrative costs associated with the provision and renewal of the vouchers
			 described in subsection (a).
				(2)Voucher costsThe Secretary shall use all remaining
			 amounts authorized under paragraph (1) to cover the costs of providing and
			 renewing the vouchers described in subsection (a).
				3.Targeted expansion of home investment
			 partnership (HOME) program
			(a)PurposeThe purposes of this section are as
			 follows:
				(1)To authorize additional funding under
			 subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 12741 et seq.), commonly referred to as the Home Investments
			 Partnership (HOME) program, to provide dedicated funding for the
			 expansion and preservation of housing for extremely low-income individuals and
			 families through eligible uses of investment as defined in paragraphs (1) and
			 (3) of section 212(a) of the Cranston-Gonzalez National Affordable Housing
			 Act.
				(2)Such additional funding is intended to
			 supplement the HOME funds already allocated to a participating jurisdiction to
			 provide additional assistance in targeting resources to extremely low-income
			 individuals and families.
				(3)Such additional funding is not intended to
			 be the only source of assistance for extremely low-income individuals and
			 families under the HOME program, and participating jurisdictions shall continue
			 to use non-set aside HOME funds to provide assistance to such extremely
			 low-income individuals and families.
				(b)Set aside for extremely low-income
			 individuals and families
				(1)Eligible useSection 212(a) of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12742(a)) is amended by adding at
			 the end the following:
					
						(6)Extremely low-income individuals and
				families
							(A)In generalEach participating jurisdiction
				shall—
								(i)use funds provided under this subtitle to
				provide affordable housing to individuals and families whose incomes do not
				exceed 30 percent of median family income for that jurisdiction; and
								(ii)ensure the use of such funds does not
				result in the concentration of individuals and families assisted under this
				section into high-poverty areas.
								(B)ExceptionIf a participating jurisdiction can certify
				to the Secretary that such participating jurisdiction has met in its
				jurisdiction the housing needs of extremely low-income individuals and families
				described in subparagraph (A), such participating jurisdiction may use any
				remaining funds provided under this subtitle for purposes of subparagraph (A)
				to provide affordable housing to individuals and families whose incomes do not
				exceed 50 percent of median family income for that jurisdiction.
							(C)Rule of constructionThe Secretary shall notify each
				participating jurisdiction receiving funds for purposes of this paragraph that
				use of such funds, as required under subparagraph (A), does not exempt or
				prevent that participating jurisdiction from using any other funds awarded
				under this subtitle to provide affordable housing to extremely low-income
				individuals and families.
							(D)Rental
				housingNotwithstanding
				section 215(a), housing that is for rental shall qualify as affordable housing
				under this paragraph only if such housing is occupied by extremely low-income
				individuals or families who pay as a contribution toward rent (excluding any
				Federal or State rental subsidy provided on behalf of the individual or family)
				not more than 30 percent of the monthly adjusted income of such individual or
				family, as determined by the
				Secretary.
							.
				(2)Pro rata distributionSection 217 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12747) is amended by adding at the
			 end the following:
					
						(e)Pro rata distribution for extremely
				low-income individuals and familiesNotwithstanding any other provision of this
				Act, in any fiscal year the Secretary shall allocate any funds specifically
				approved in an appropriations Act to provide affordable housing to extremely
				low-income individuals or families under section 212(a)(6), such funds shall be
				allocated to each participating jurisdiction in an amount which bears the same
				ratio to such amount as the amount such participating jurisdiction receives for
				such fiscal year under this subtitle, not including any amounts allocated for
				any additional set-asides specified in such appropriations Act for that fiscal
				year.
						.
				(3)CertificationSection 226 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12756) is amended by adding at the
			 end the following:
					
						(d)Certification
							(1)In generalEach participating jurisdiction shall
				certify on annual basis to the Secretary that any funds used to provide
				affordable housing to extremely low-income individuals or families under
				section 212(a)(6) were actually used to assist such families.
							(2)Content of certificationEach certification required under paragraph
				(1) shall—
								(A)state the number of extremely low-income
				individuals and families assisted in the previous 12 months;
								(B)separate such extremely low-income
				individuals and families into those individuals and families who were assisted
				by—
									(i)funds set aside specifically for such
				individuals and families under section 212(a)(6); and
									(ii)any other funds awarded under this
				subtitle; and
									(C)describe the type of activities, including
				new construction, preservation, and rehabilitation of housing, provided to such
				extremely low-income individuals and families that were supported by—
									(i)funds set aside specifically for such
				individuals and families under section 212(a)(6); and
									(ii)any other funds awarded under this
				subtitle.
									(3)Inclusion with performance
				reportThe certification
				required under paragraph (1) shall be included in the jurisdiction's annual
				performance report submitted to the Secretary under section 108(a) and made
				available to the
				public.
							.
				(c)Authorization of
			 appropriationsIn addition to
			 any other amounts authorized to be appropriated under any other law or
			 appropriations Act to carry out the provisions of title II of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12701 et seq.),
			 there are authorized to be appropriated to carry out the provisions of this
			 section $400,000,000 for each of fiscal years 2008 through 2012.
			4.Public and assisted housing crime and drug
			 elimination program
			(a)Title changeThe chapter heading of chapter 2 of
			 subtitle C of title V of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11901 et
			 seq.) is amended to read as follows:
				
					2Public and Assisted Housing Crime and Drug
				Elimination
				Program
					.
			(b)Authorization of appropriations
				(1)Amounts authorizedSection 5129(a) of the Anti-Drug Abuse Act
			 of 1988 (42 U.S.C. 11908(a)) is amended to read as follows:
					
						(a)In generalThere are authorized to be appropriated to
				carry out this chapter $200,000,000 for each of fiscal years 2008, 2009, 2010,
				2011, and
				2012.
						.
				(2)Set aside for the Office of Policy
			 Development and ResearchSection 5129 of the Anti-Drug Abuse Act of
			 1988 (42 U.S.C. 11908) is amended by adding at the end the following:
					
						(d)Set aside for the Office of Policy
				Development and ResearchOf
				any amounts made available in any fiscal year to carry out this chapter not
				less than 2 percent shall be available to the Office of Policy Development and
				Research to carry out the functions required under section
				5130.
						.
				(c)Eligible activitiesSection 5124(a)(6) of the Anti-Drug Abuse
			 Act of 1988 (42 U.S.C. 11903(a)(6)) is amended by striking the semicolon and
			 inserting the following: “, except that the activities conducted under any such
			 program and paid for, in whole or in part, with grant funds awarded under this
			 chapter may only include—
				
					(A)providing access to treatment for drug
				abuse through rehabilitation or relapse prevention;
					(B)providing education about the dangers and
				adverse consequences of drug use or violent crime;
					(C)assisting drug users in discontinuing their
				drug use through an education program, and, if appropriate, referring such
				users to a drug treatment program;
					(D)providing after school activities for
				youths for the purpose of discouraging, reducing, or eliminating drug use or
				violent crime by youths;
					(E)providing capital improvements for the
				purpose of discouraging, reducing, or eliminating drug use or violent crime;
				and
					(F)providing security services for the purpose
				of discouraging, reducing, or eliminating drug use or violent
				crime.
					.
			(d)Effectiveness
				(1)Application planSection 5125(a) of the Anti-Drug Abuse Act
			 of 1988 (42 U.S.C. 11904(a)) is amended by adding at the end the following:
			 To the maximum extent feasible, each plan submitted under this section
			 shall be developed in coordination with relevant local law enforcement agencies
			 and other local entities involved in crime prevention and reduction. Such plan
			 also shall include an agreement to work cooperatively with the Office of Policy
			 Development and Research in its efforts to carry out the functions required
			 under section 5130.
				(2) HUD reportSection 5127 of the Anti-Drug Abuse Act of
			 1988 (42 U.S.C. 11906) is amended by adding at the end the following:
					
						(d)Effectiveness reportThe Secretary shall submit a report to the
				Congress not later than 4 years after the date of the enactment of the
				Affordable Housing Expansion and Public
				Safety Act that includes—
							(1)aggregate data regarding the categories of
				program activities that have been funded by grants under this chapter;
							(2)promising strategies related to preventing
				and reducing violent and drug-related crime in public and federally assisted
				low-income housing derived from—
								(A)a review of existing research; and
								(B)evaluations of programs funded by grants
				under this chapter that were conducted by the Office of Policy Development and
				Review or by the grantees themselves;
								(3)how the information gathered in paragraph
				(2) has been incorporated into—
								(A)the guidance provided to applicants under
				this chapter; and
								(B)the implementing regulations under this
				chapter; and
								(4)any statutory changes that the Secretary
				would recommend to help make grants awarded under this chapter more
				effective.
							.
				(3)Office of Policy Development and Research
			 review and planChapter 2 of
			 subtitle C of title V of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11901 et
			 seq.) is amended by adding at the end the following:
					
						5130.Office of Policy Development and Research
				review and plan
							(a)Review
								(1)In generalThe Office of Policy Development and
				Research established pursuant to section 501 of the Housing and Urban
				Development Act of 1970 (12 U.S.C. 1701z–1) shall conduct a review of existing
				research relating to preventing and reducing violent and drug-related crime to
				assess, using scientifically rigorous and acceptable methods, which
				strategies—
									(A)have been found to be effective in
				preventing and reducing violent and drug-related crimes; and
									(B)would be likely to be effective in
				preventing and reducing violent and drug-related crimes in public and federally
				assisted low-income housing environments.
									(2)ReportNot later than 180 days after the date of
				enactment of the Affordable Housing Expansion
				and Public Safety Act, the Secretary shall issue a written report
				with the results of the review required under paragraph (1).
								(b)Evaluation plan
								(1)In generalUpon completion of the review required
				under subsection (a)(1), the Office of Policy Development and Research, in
				consultation with housing authorities, social scientists, and other interested
				parties, shall develop and implement a plan for evaluating the effectiveness of
				strategies funded under this chapter, including new and innovative strategies
				and existing strategies, that have not previously been subject to rigorous
				evaluation methodologies.
								(2)MethodologyThe plan described in paragraph (1) shall
				require such evaluations to use rigorous methodologies, particularly random
				assignment (where practicable), that are capable of producing scientifically
				valid knowledge regarding which program activities are effective in preventing
				and reducing violent and drug-related crime in public and other federally
				assisted low-income
				housing.
								.
				5.Sense of the Senate regarding the creation
			 of a national affordable housing trust fund
			(a)FindingsCongress finds the following:
				(1)Only 1 in 4 eligible households receives
			 Federal rental assistance.
				(2)The number of families facing severe
			 housing cost burdens grew by almost 2,000,0000 households between 2001 and
			 2004.
				(3)1 in 3 families spend more than 30 percent
			 of their earnings on housing costs.
				(4)More than 75 percent of renter households
			 with severe housing affordability burdens are extremely low-income
			 families.
				(5)More than half of extremely low-income
			 households pay at least half of their income on housing.
				(6)At least 500,000 Americans are homeless
			 every day.
				(7)2,000,000 to 3,000,0000 Americans are
			 homeless for various lengths of time each year.
				(8)It is estimated that the development of an
			 average housing unit creates on average more than 3 jobs and the development of
			 an average multifamily unit creates on average more than 1 job.
				(9)It is estimated that over $80,000 is
			 produced in government revenue for an average single family unit built and over
			 $30,000 is produced in government revenue for an average multifamily unit
			 built.
				(10)The Bipartisan Millennial Housing
			 Commission stated that the most serious housing problem in America is
			 the mismatch between the number of extremely low income renter households and
			 the number of units available to them with acceptable quality and affordable
			 rents..
				(b)Sense of the SenateIt is the sense of the Senate that—
				(1)Congress shall create a national affordable
			 housing trust fund with the purpose of supplying 1,500,000 additional
			 affordable housing units over the next 10 years;
				(2)such a trust fund shall contain sufficient
			 income targeting to reflect the housing affordability burdens faced by
			 extremely low-income and very low-income families; and
				(3)such a trust fund shall contain enough
			 flexibility to allow local communities to produce, preserve, and rehabilitate
			 affordable housing units while ensuring that such affordable housing
			 development fosters the creation of healthy and sustainable communities.
				6.Offsets
			(a)Repeal of multiyear procurement authority
			 for F–22A Raptor fighter aircraftEffective as of October 17, 2006, section
			 134 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364), relating to multiyear procurement authority for F–22A
			 Raptor fighter aircraft, is repealed.
			(b)Advanced research for fossil
			 fuelsNotwithstanding any
			 other provision of law, the Secretary of Energy shall not carry out any program
			 that conducts, or provides assistance for, applied research for fossil
			 fuels.
			
